DETAILED ACTION 
Claims 1-12, 16-22, and 24, submitted on December 11, 2020, are pending in the applica-tion and are subject to both restriction and a requirement for a species election as set forth below.  No claim is allowed.  
Election/Restriction 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-12, drawn to a method for treating pain or itch, classified in A61P 23/02 (local anesthetics) and A61P 17/04 (antipruritics).  
Group II. Claims 16-18, drawn to a composition comprising a compound that activates a channel-forming receptor and a compound that inhibits voltage-gated ion channels, classified in A61K 45/06 (mixtures of active ingredients without chemical characterization).  
Group III. Claims 19-20, drawn to a method for inhibiting voltage gated channels in a cell, classified in G01N 33/6872 (investigat-ing or analyzing materials by chemical analysis of biological material . . . including ion channels).  
Group IV. Claim 21, drawn to method for identifying a compound as being useful for the treatment of pain or itch, classified in C12N 2503/02 (drug screening).  
Group V. Claims 22 and 24, drawn to quaternary amine derivative and a composition thereof, classified in A61K 31/14 (quaternary ammonium compounds).  
These groups of inventions are independent or distinct, each from the other, for the following reasons.  
Inventions I and II/V are related as product and process of use.  Such inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the 
Inventions I, III, and IV are drawn to unrelated methods.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects.  See MPEP 802.01 and 806.06.  In the instant case, the inven-tions of Groups I, III, and IV have materially different outcomes or effects, namely, therapeutic treatment of a patients, in vitro inhibition of a voltage-gated ion channel in a cell, and identifica-tion of a drug candidate.  Groups III and IV are patentably distinct for substantially the same reasons.  
Inventions II and V are drawn to unrelated compositions.  Such inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects.  See MPEP 802.01 and 806.06.  In the instant case, the different inventions have materially different chemical compositions.  For example, Group V requires a quaternary amine, which is not necessarily a requirement of the composition of Group II.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search or examination burden if restriction were not required because one or more of the following reasons apply:  (a) the inventions have acquired a separate status in the art in view 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.  Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.  
Species Election 
Should applicant elect the invention of Group I, above, then applicant is further required to make a species election, as explained below.  Should applicant elect the invention of either of Groups II-V, then no species election is required.  

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  With respect to the “first” compound, applicant is required to elect one of the compounds recited in claims 3-6.  With respect to the “second” compound, applicant is required to elect one of the compounds recited in claims 8-11.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.  The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.  Should applicant traverse on the ground that the species, or groupings of 
Rejoinder 
The examiner has required restriction between product or apparatus (i.e., composition) claims and process (i.e., method) claims.  Where applicant elects claims directed to the product/ apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.  
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined.  See MPEP 821.04.  Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP 804.01.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system at portal.uspto.gov/pair/PublicPair.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about PAIR or the DOCX file format, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628